ORDER
PER CURIAM.
In this jury-tried case, defendant was convicted of two counts of robbery in the first degree and two counts of armed criminal action. He contends the trial court erred in admitting statements he made to the police after asserting his right to remain silent, challenges the constitutionality of MAI-CR 3d 302.04, and also appeals from the trial court’s denial of his Rule 29.15 motion.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).